Case 1:20-cv-14424-RMB-JS Document 30 Filed 02/26/21 Page 1 of 1 PageID: 185




David H. Kupfer
+1 212 479 6530
dkupfer@cooley.com

VIA ECF

February 26, 2021

The Honorable Ann Marie Donio
United States Magistrate Judge
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

Re: The Toronto-Dominion Bank v. Plaid Inc., Civil Action No. 1:20-cv-14424-RMB-JS

Dear Judge Donio:

On behalf of all parties, enclosed please find a Stipulation and Proposed Order for the Court’s
consideration. The parties respectfully request that the deadline for Defendant to move against,
answer, or otherwise respond to the Complaint be extended to and including March 31, 2021.

If your Honor finds the enclosed Stipulation and [Proposed] Order acceptable, the parties
respectfully request that it be entered.


Respectfully submitted,

/s/ David H. Kupfer
David H. Kupfer (NJ ID # 03382-2011)
cc:     All Counsel of Record (via ECF)




                             Cooley LLP 55 Hudson Yards, New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
